OFFICE   OF   THE    ATTORNEY        GENERAL   OF   TEXAS

                          AUSTIN




                                       tated Statutea.    pro~I&es
                                       the manner or their     prp-
                                       aald Artiole    8rc 8s pal-


                                 tar o? any bounty In this
                                 e# with the oon8eat or the
                           Metrlct      Jttdgcs lmrlng    jurls-
                           tier   prorIde%     appoint8
                    cr   u8lctants      rho *ball be     nuthor-




                    and the ulu-Ice to be paid enoh,
  and &all oert5fy the list to tke Vi8trlct Jo*e,
  or In the erea: ot more thaa one Mstrict    Jmlge
  In the county,  to the Mstrlot Judges, 3~lc3tfrc
  Distrlot Judge or the Dietrlct JurIg:es &all t!xz
         owtully     wnmider   the application for tho
         po%ntmnt    of uld assistants and may make al“p-
         nwsary      inquiries wn0erd.n~ the qunlifics-
         tions of the porwns MEI& fhe posltlon wught
         to be illled and the reownableaern of the sal-
         arias requested, rod if, 8Ster cuob consldora-
         t&on, the Dimtriot Jmiga, or irr the went o?
         more th8n One Dl8Wet Judge, a mmlority of the
         Mstritt    Judges &all approve the mppolntaaentr
         wught to be made or any timber thereof, he or
         thy shall prepare a list of the sppointcos w
         approvedand tbe aalarles to be paid each and
         aertlf’y said llmt t& the Comissioners* Court
         of said wtmty.      The Crumlssioners~ Court shall
         thWeup~nor&w       theaaountpaidPro~     the General
         Amd of uid county upon the performance of the
         6ervheq     and msid court 8ball epproptiiote ade-
         qaato funds ror the pmpo~e*
           you state that you appointed UI aeslstmt,   having the
qu8litiolrtlons of an atforney; oex$iried to the seven District
&dgeeotYarrieCauntyhl6Da~           qgallfloations,  expsrbnoe,
the mount OS salaryto be pald hfm, the duties he ms to per-
tom. the prlnaljml one being to give you legal advice touch-
ing your omcial     duties, and asked thrrt his appointment bc
oontmeb*      me &dg06 t&Ok t&C ippliCatiOn rmd@r coneldera-
tiou, approved the appointaeat, certified their action to the
fhmdseloners~ Court of pwrls County, rbemupon the appointee
qualified a6 an oasistent, assuimd his dutles'shich he hns
ww d.noe perfomed most etfoctirely.
         you further  state that same parson, not sp orncba,
bur&f~edthequostion      of tbet8lldltyofthe     appolntmmtoa
the Opund  U&t tbC 8SSiSturt    is 8Xi PttOtWy, ad  hi6 ptioi-
pa duty %8 to gbe YOU leg& dT%Oe td~~Chfng      yOoUrOmOm
duties.   me Safer hpsr your letter ihat no legal proceedings
hare been inotituted to test the legality of the appointment
rab none are oontamplBted# but the questIon Is stllmltted flolo-
ly ior pow inton~etba,     guiwm+ 8td faiewi0n.

          The oW%ce ot county ondltor is a very k2portent one
u regard.8 the flwa3 affairr of a wunty.       lt is a matter of
eimnon laumledge that   the duties of the County Auditor or n&r-
rl.sCeuutyextendtoo~ypolltical        sub.Urisl~~~srmtfotmdin
any other eomty of the statot the buslnesrr    aMaIm of the
wunty are tar&al and extertslvs.    n3c audltor iu dally con-
tronted r1t.h many legal questtins iwolring    the ml%dity of
nuawoua~ cuat,raoto m6d.eby the wunty and other agencies uI11cb
                                      ,,     ,.      ..~.       .,    ,, ...’     -.:.

Lloaorable        &   L   Taehbumb     B4     R%     tozn,     page ‘*’




he mart 8pprore or re)ooh   6nd nany otherlegal qumstlons
frequently ari6e In mnrmction dth his 0ffiah.l     alutists.
&nc of those lega) guestian    aro such 6s 6re ctomon   to
all county audItars, mile others are appllc+able   only to
the County Auditor of mrri~  County, Artialmm 1661 tm
lss6r inalumlrq and ArticiXem 1667r 8s aacsaea, tm iem
lmlusl~e,  &Cat%;   Articles zsss8 and Is-   -verw11~8 .
AM.    8tatutcq           8ndCh6ptmr 31,          Act6      of the Bpecidl         Smmmio~,
(2rlLegiidoture, ememl.tng
                         Bards CountyRod Law, chap, 17,
Aat. of the Reg. Sosa 33d Leglelatur8.
              The at8tute proeoribos no qu6MXlcationo for 88
auletsnt       wwty audltor~     An mssietmntaay b e l mlmrk,
mtmnogrmphmr, ti~~kkmmpmr,
                       oertlfG3dpubllomooounteaf,
clerk, Sllealwk, typlmt,et&, mdreg6Mlemmottbe
dutyparfonnedbjany       ezuploymeota mmuntyatxUt4wmmmh
and wery entployee 16 ammemciarilyaa us1mtas3t ootmty
audStmr because t&a ltmtutornnkomno prorlmlon for the
appointnentofcinJ~ootsnployee~the~~foroofher
fhan 'PUeiSttUltS' Or ~depatles,s    Which   tmllS6 U-m Usmd in-
tarah8ngeably Sn Art, 16m      although    their rempeotlre mean-
alglmnotot-lmwil       ymylWayiaoum)tbel~umedirrdi-
oatesthatthefenssre.ro       intended to be mpayi16ue.
         The LegimlfbturehfbmWade It the duty of dlmtrict
and wuuty attorneys,the CriminalDistrictAttorneyof
hurls County and the Attorney  Geacrnlto give legal ad-
rioo'ta camty auditors8boutznatters   toucblngor oonomzw
lngtholrolflGlml             dutlea         'Artlcles3B4#            4399,      Bsrimed.
Stat&w,   and At'tiCh a2438                   7eracin'rCode of hhiul
Fromadare*
         Dndertheiaetm   mtaatea, adthe lt6tmtm6 6bmre
mentionad, the quemtlon 1st Tmm theqpmlntw3ntoTthe
 u6imtantmoouatyaudltmrUg6lt

                  The appointamnt      8a6    regularly        made. Tbo requ%re-
mentsos           the rtatute   gorerningthmmppofn8mntmsm                 ltrict-
            rith. Itbc.ldallegal,ltmstbeupon
 ly ooalplied                                      tale
 wle ground that the prinoipalduty the rmslmtant pmrfan~e
 188 dutyplmwdby 8ktute    oxdlumiredyq~~nthe Crialnml
 DlotriotAttorneyOS Ramis Cownty and tbe Attorney-6eaeral.
 It aurstbe rcuenberad that  this Mmi8tmntpmrfbmn      dathm
 other than to give you legal adriCe      Te find a0 iahibitlon
 in the statuteagainsta oaumty 8udit.maonsultingrith or
 receiving 6dvAoc iron bfs assistante about qnestlons imolr-
 ing bi6 OffiCial dUtiC?S. It 1s~posslbl~ cradin sane in-
 stances ldghly probable that an auditor my have an osaist-
 at far better qualified than he is to pass upon legal ques-
tIma    u%mhg ia the otiios.   De the lt6tute6 amt68phte
Last   the urditOr my rPt oaok hi8 uhioet   T'c do not fh&&
m0*    geithmr   do 80 bmllwe        that     the     8tatutem     aathotiing         m
oounty auditor, or 6ayotkrofTlc1611  ta smmklegal ma-
tioe tram him wunty oc dietriot~ttaney, or tbm Att.omsf
Oenar& ~tsrplafe~the~l~kior~legil.oOSnion
irarrthemeoffloirtm8bout wmry oftloimlduty he Is rm-
quiredayl8u to pmrfors. It is true thattho rtatutmmdo
tWt lblit hi6 t-i&it t.0 uk tot- driCt3 8bOUt qWstiOn8,   the
anwerm  to whlah he 10 in doubt but or oeoeodty      he sost
deo%da~  There mrenany queetlmnmmhlmhdaily arimm in taxi
perfonusnoe of hisoffici4l  duties.  Ia the instaatcaw,
the mmsist6at %B either 6n 6ttiwney or porse6ses the quail-
rlontlonsOS 112)rttornt?y.ItlmpFmmunad tbatbe i6 0opble
o~~~~~~~me(P~u~eo~hislegpl
                             .     H~Og8&~pu~indotibt8sti
U~rilidityof8nymentr8ot, tbemmnwotnmsao~maylm&
tom, or any quamtlm upon which It Is your 0frlc14 duty fo
dektennin~you amy beelde the questionyoweelF, or you nay
mmekthe advioe of oae or more olt par 666iatm1t6. If ltSl1
indoubh  youhwe the utthorlty te request-     mplnlonirmn
yourCW             Mmtrlot       Att4Mwqa      orthetAttornef6mnmrm3,                     or
f?rom bofh’ of tbmb  mblcb         oplnio4      when     recelted,         should    gov-
mm youty omcl+      utlone

            It   16 Wt   ptW4UWd       that    fotl    illteodbd    that     the    ad-
vice   OS the assistant ahonld control wl~enc-oatrsry fo the
tiw    or the criminal vlmtrl& Attorneyor the Attmnmy cm-
era& or tbrttbmUutiem&pmrSonam      mbouldmupa-meaZm                                tbme
of the offiel8lm n-da, but to be In 8id twreot.

          A@4    me tbbk   it Is ciM6r ih6t the ltatutem lm-
pow  no duty upon either                         Attornmyor
                            the CrSdnal DLmtI?i(Dt
tha Attorng   ceaeral  to pmpare   legal tomu tar ymo mr fo
psrior~otb~dutledp~~y~~L~efop~romae.
            mf3 f8Otm f’tIt%&r diSdO66 th a t
                                            th elT-                             4 h i-
neatDimtrlot &dgmm rho rpt&riUXi thim mppointrnentdid mo
after ukd wxtmaed lrmestlgatlo4* s7mh lnveatytloB
~~mmmarfiyiavml+munmtolilyiLloot tbeinfowetloa mmn-
tainedinporrritt~~plioatlontorp~wionfolnalre
theappointmeatbuttbe verylegal qammtionbmfmrmo*      All
Of tbsu     gfSIti@QSnSFe b3SW3d bI the 16TJ h6WBcsftea -6
monmtltutfwullmtb of offloe;hmd full hwle&gm of rrll.
the prorbio~~ o f th elktutoe pertinent to the qUestion
and  being thns rully edvlud  tl.eelded that the eppolntmen i
cuuldbelegallyaade;     gnxated your upplb6tlon~orper-
Qlm6lon to make emae# w2xmmponyou did lake It.        Their de-
atalon rlrtudly forecloses the qUestion.
         It Is oar opinion, and you are so ad~Iscd, that
tlxeappolthent was legal, rendthe quo~tlon Is onswerod
Ln the aftirnatire.
                                                               c

                                  Xoarr teq   truly
                               ATTORN'EX
                                       GEBEML OF      X’EXAS